DETAILED ACTION
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., [US 2014/0375199].  Lee teaches of a mounting assembly (fig. 1) for a vacuum insulated appliance (refrigerator), comprising: a support member (80) configured to engage a surface (surface of (11)) of the vacuum insulated appliance; a hanger (700) coupled to the support member; an adapter plate (200 + 300) coupled to the hanger, wherein the adapter plate includes: a first side (exterior side), wherein the hanger is coupled to the first side; and a second side (interior side) opposing the first side, As to Claim 2, the mounting assembly further comprising: a cover panel (500); and a bracket (370) extending along a side edge of the cover panel and a top edge of the adapter plate (top edge above (3) as shown in fig. 6) to couple the cover panel with the second side of the adapter plate.  As to Claim 3, the adapter plate and the storage feature extend a similar distance from the cover panel (fig. 2 - viewed as an arbitrary feature since no reference point or point of observation is designated; as such, the position is taken that the plate and storage feature extend a similar distance from the panel, so far as broadly claimed, in as much as applicant’s depiction of the arranged components reads on the claimed subject matter).  As to Claim 4, a lower side portion of the storage feature is received within the channel defined by the adapter plate (shown in fig. 8 for instance).  As to Claim 5, the hanger is spaced apart from a top edge and the bottom edge of the adapter plate (as shown in figs. 2-3 – the hanger is spaced below the top edge and below the bottom edge).  As to Claim 6, a front edge of the adapter plate defines a recess ((340) for instance) between a first elongated portion and a second elongated portion (viewed as the elongated portions on both sides of the recess – fig. 5).  As to Claim 7, a front edge of the hanger is disposed adjacent to the recess (fig. 4).  As to Claim 8, the mounting assembly further comprising: a cover panel (500) coupled to a top edge of the adapter plate (fig. As to Claim 9, the mounting assembly further comprising: a rotating member (640) coupled to the second side of the adapter plate adjacent to the channel {such as when (600) is coupled to the adapter plate) to guide the storage feature as the storage feature travels along the channel (along a pivoting manner).  Regarding Claim 10, again Lee teaches of a mounting assembly (fig. 1) for an appliance (refrigerator), comprising: a hanger (700) configured to engage a support member (80); an adapter plate (200 + 300) coupled to the hanger, wherein the adapter plate includes: a first elongated portion positioned proximate a top edge of the adapter plate; a second elongated portion positioned proximate a bottom edge of the adapter plate (can be viewed as the upper and lower elongated portions as shown in figs. 5-7), wherein a recess (channel or (340)) is defined in a front edge of the adapter plate between the first elongated portion and the second elongated portion; and a storage feature (600) slidably engaged (slidable along an angular manner) with the adapter plate.  As to Claim 11, a front edge of the hanger is disposed adjacent to the recess (figs. 4-5).  As to Claim 12, the hanger is coupled to a first side (exterior side) of the adapter plate, and wherein a second side (interior side) of the adapter plate defines a channel (elongated channel) to receive the storage feature.  As to Claim 13, the channel extends from a first position (higher position) on the adapter plate to a second position (lower position) on the adapter plate, and wherein the second position is closer to the bottom edge of the adapter plate compared to the first position to define a downward slope in the channel (note figs. 4-5 for example).  As to Claim 14, a front edge (front distal edge – as shown to the right in fig. 4) and a rear edge (710) of the hanger have a height less than a height of the As to Claim 15, the mounting assembly further comprising: a cover panel (500) coupled to a top edge of the adapter plate via a bracket (370), wherein the bracket and the hanger are coupled to a same side of the adapter plate (shown).  As to Claim 16, the adapter plate and the storage feature extend a similar distance from the cover panel (fig. 2 - viewed as an arbitrary feature since no reference point or point of observation is designated; as such, the position is taken that the plate and storage feature extend a similar distance from the panel, so far as broadly claimed, in as much as applicant’s depiction of the arranged components reads on the claimed subject matter).  As to Claim 17, the adapter plate includes a first elongated protrusion and a second elongated protrusion (any of the elongated protrusions shown in figs. 4-5 would suffice), and wherein a channel (elongated recessed area) is defined between the first elongated protrusion and the second elongated protrusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various mounting assemblies within refrigerators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
December 2, 2021

/James O Hansen/Primary Examiner, Art Unit 3637